Citation Nr: 0300537	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran had active service from September 1967 to July 
1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  In January 2002 the 
veteran testified at a personal hearing before the 
undersigned.  A copy of the transcript of that hearing is 
of record.  In July 2002 the Board granted entitlement to 
an earlier effective date from December 7, 1998, for the 
award of a 70 percent rating for PTSD and a total rating 
based on individual unemployability.  The issue presently 
on appeal was deferred for additional development pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  The requested 
development and requisite notification have been 
completed.


FINDING OF FACT

The veteran's service-connected PTSD and individual 
unemployability are reasonably certain to continue to 
produce total disability throughout his lifetime and the 
probability of permanent improvement under treatment is 
remote.


CONCLUSIONS OF LAW

1.  The criteria for establishing permanency of total 
disability are met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, are met.  38 U.S.C.A. §§ 3500, 
3501 (West 1991); 38 C.F.R. § 3.807 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  As the veteran has 
been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  No development assistance is 
necessary; the veteran is not prejudiced by the decision 
below.

Factual Background

VA records show the veteran was hospitalized from 
November 10, 1998, to December 3, 1998.  A hospital report 
notes that it was inconclusive as to whether the veteran 
continued to meet the full criteria for PTSD and an 
attending psychiatrist noted when last seen he was able to 
work and competent for VA purposes.  An April 1999 VA 
examination report notes that the veteran worked at 
different jobs, but he could not hold a job for a long 
period of time because he could not accept supervision and 
had problems with authority.  VA hospital records dated 
from April 18, 1999, to June 2, 1999, note the veteran's 
PTSD was severe. 

At a hearing before the undersigned Board Member in 
January 2002, the veteran provided testimony as to his 
difficulties maintaining and obtaining employment.  He 
asserted that his PTSD and unemployability were permanent 
and total in nature.

VA examination in December 2002 found the veteran's PTSD 
was chronic and severe and that he was unemployable.  A 
Global Assessment of Functioning (GAF) score of 40 was 
provided.  It was the examiner's opinion that the veteran 
was permanently disabled and unemployable as a result of 
his PTSD and that there was no expectation for 
improvement.  

Analysis

VA law provides that Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
may be paid to a child or surviving spouse of a veteran 
who meets certain basic eligibility requirements.  Basic 
eligibility exists if the veteran: (1) was discharged from 
service under conditions other than dishonorable or died 
in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

A total rating based on individual unemployability is 
warranted when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total 
disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age 
of the disabled person may be considered in determining 
permanence.  Id.

The determination in this case is dependent on a finding 
of whether or not the veteran's total disability is 
permanent in nature, i.e., unlikely to improve.  The 
prognosis for the course of an illness is primarily a 
medical question, requiring medical expertise.  Hence, the 
evidence was developed for a medical advisory opinion.  VA 
examination in December 2002 found the veteran's PTSD was 
chronic and severe and that he was unemployable as a 
result of this disorder.  A GAF score of 40 was provided 
which is indicative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See 38 C.F.R. 
§ 4.130 (which notes that the nomenclature employed in the 
schedule is based on the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) including the GAF scale).  It 
was the examiner's opinion that the veteran was 
permanently disabled and unemployable as a result of his 
PTSD and that there was no expectation for improvement.  

The medical evidence outlined above supports the veteran's 
claim that his total psychiatric disability is reasonably 
certain to continue throughout his life.  The probability 
of permanent improvement under treatment is considered 
remote.  The Board finds no reason to question the opinion 
of the consulting physician.  Accordingly, a permanent and 
total disability rating is warranted and basic eligibility 
for entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is 
established.


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

